       Case 1:16-cv-06525-PKC-JLC Document 259 Filed 02/11/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

CASEY CUNNINGHAM, CHARLES E. LANCE,
STANLEY T. MARCUS, LYDIA PETITIS, AND
JOY VERONNEAU, individually and as
representatives of a class of participants and
beneficiaries on behalf of the Cornell University
Retirement Plan for the Employees of the Endowed            Case No. l 6-CV-6525 (PKC)
Colleges at Ithaca and the Cornell University Tax
Deferred Annuity Plan,

                                      Plaintiffs,
V.

CORNELL UNIVERSITY, THE RETIREMENT
PLAN OVERSIGHT COMMITTEE, MARY G.
OPPERMAN, AND CAPTRUST FINANCIAL
ADVISORS, LLC,

                                    Defendants.




       DECLARATION OF SCOTT MATHESON IN SUPPORT OF CAPTRUST'S
                     MOTION TO FILE UNDER SEAL

        I, Scott Matheson, declare that the following is true and correct:

        1.     I am the Managing Director of the Consulting Solutions Group for CapFinancial

Partners, LLC, d/b/a CAPTRUST Financial Advisors ("CAPTRUST"). I submit this declaration

in support of CAPTRUST'S Motion to File Under Seal.

       2.      CAPTRUST seeks to maintain under seal all or part of five documents filed by

Cornell University, the Retirement Plan Oversight Committee, and Mary G. Opperman

(collectively, " Cornell") in support of Cornell's motion for summary judgment and its related

motions to exclude Plaintiffs' experts.

       3.      These five documents include information that CAPTRUST considers
      Case 1:16-cv-06525-PKC-JLC Document 259 Filed 02/11/19 Page 2 of 2




confidential and proprietary. Each of these documents contains non-public information about the

retirement plans of CAPTRUST university clients other than Cornell, as well as the fees those

plans have paid for recordkeeping services.

       4.      CAPTRUST maintains the information in these five documents as confidential. In

addition, CAPTRUST is required by the expectations of its clients and CAPTRUST's Code of

Ethics to maintain client-confidential information, such as the material in these documents, in

confidence.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on
February IL, 2019.




                                               2
